PER CURIAM:
Randy Lee Hammitt and Sandra Marie Hammitt petition for a writ of prohibition, seeking an order preventing the district court from enforcing a civil forfeiture order.
A writ of prohibition is a drastic remedy that is available only when the petitioner has a clear right to the relief sought. See In re Vargas, 723 F.2d 1461, 1468 (10th Cir.1983). A writ of prohibition may not be used as a substitute for appeal. See In re Missouri, 664 F.2d 178, 180 (8th Cir.1981).
Because the Hammitts do not have a clear right to the relief they seek, and because they may appeal any final adverse judgment in the district court proceeding, *550the relief sought is not available by way of a writ of prohibition. Accordingly, we deny the petition. We also deny the motion to stay proceedings in the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED